Citation Nr: 1541887	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome.

2.  Entitlement to service connection for obstructive sleep to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in March 2013 and July 2013 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Fort Harrison, Montana respectively.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, right wrist carpal tunnel syndrome was manifested to a compensable degree within one year of his discharge from service.


CONCLUSION OF LAW

Right wrist carpal tunnel syndrome is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA is not prejudicial.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Organic diseases of the nervous system, such as carpal tunnel syndrome, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the record indicates that the Veteran presented in November 2005, less than three months after his discharge from active duty, for an initial VA evaluation.  He reported right hand numbness when working with his arm over his head which he reported had been happening for 10 to 11 months.  The Veteran also reported chronic numbness of his fingers on the right hand for three months.  He was not having pain or weakness in his grip.  Physical examination demonstrated positive tinel's at right on right and positive Phalen's on right.  The assessment was right hand numbness most likely carpal tunnel syndrome with no muscle weakness.  

In January 2006, less than five months after the Veteran's discharge from service, he presented for a neurology consultation with complaints of increasing intermittent sensory loss and painful paresthesias in the right thumb and index finger for at least one year which had increased to essentially continuous but worse from sleep.  The Veteran reported that he often had pain that radiated up his right arm to the shoulder.  On examination deep tendon reflexes were 1+ and sensation to pin was reduced over all digits of the right hand.  Nerve conduction studies demonstrated right median motor response of low amplitude and markedly prolonged distal latency.  The interpretation was abnormal examination and the attending neurologist noted that there was electrodiagnostic evidence of right median mononeuropathy at the wrist (carpal tunnel syndrome) without associated axonal injury.  

In October 2006, the Veteran presented with complaints of numbness in the right first four fingers for approximately six to eight months.  The Veteran reported that he tried splints, which initially relieved his pain, but he was having continued pain and dysfunction which interfered with his ability to work as he was having increasing discomfort in the morning and throughout the day with activity.  An electromyogram showed evidence of right median mononeuropathy at the wrist.  The assessment was right carpal tunnel syndrome.  

Carpal tunnel syndrome is primarily rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve.  Under this code, mild incomplete paralysis is rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Given the Veteran's complaints of right hand numbness, painful paresthesias in the right thumb and index finger, positive clinical evidence of right medial nerve mononeuropathy in November 2005 and January 2006, and a confirmation of diagnosis of right carpal tunnel syndrome in October 2006 following an electromyogram study, the Board finds that after resolving reasonable doubt in the Veteran's favor, that a right wrist carpal tunnel syndrome was at a compensable level under Diagnostic Code 8515 within one year of his separation from active duty.  Hence, right wrist carpal tunnel syndrome is presumed to have been incurred inservice.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Entitlement to service connection for right wrist carpal tunnel syndrome is granted.


REMAND

Unfortunately, the record has not been adequately developed with respect to the issue of entitlement to service connection for obstructive sleep apnea.  

At an April 2013 VA examination the appellant reported that he had been having trouble with sleep since returning home from Iraq in 2004.  The Veteran reported that after returning home his snoring had been so bothersome to his wife that he slept in a separate room for four years before his diagnosis is 2008.  The Veteran reported that in 2006, his symptoms had progressed to snoring with apnic episodes and that his wife reported that he would stop breathing in the night, nonrestorative sleep, exhaustion, and some persistent daytime hypersomnolence.  The Veteran reported that he tried to get diagnosed through VA at that time but was unable to get a complete sleep study.  In 2008, he sought private treatment which showed obstructive sleep apnea.  

After examination of the Veteran and review of the file, the April 2013 examiner opined that obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's PTSD.  The examiner found no medical evidence to connect a diagnosis of PTSD with obstructive sleep apnea.  The examiner noted that while it was clear that the Veteran did obstructive sleep apnea, this would in no way be related to his mental health and there was no physiologic pathway to explain how a mental condition would impact the Veteran's ability to appropriately oxygenate while sleeping.  The examiner, however, did not address whether PTSD either caused or aggravated his obstructive sleep apnea by being responsible for the Veteran's weight gain or in the alternative aggravated by medications prescribed for service-connected conditions.  

The April 2013 examiner noted that a December 2010 VA treatment note by a nurse practitioner stated that: 

(The Veteran's) provider ordered a sleep study (in February 2006) right after active duty for (signs and symptoms) of sleep apnea which included snoring, fatigue, no dreams, witnessed apnea, and his habitus[.]  

At that time we ordered our usual (work up) with the home four channel study of sleep solutions.  For some reason he never was able to have adequate data in the study.  It appears these (signs and symptoms) were present during active duty.  In 2008 he used his private insurance to go to the U (sic) nor (nocturnal polysomnography) and then (continuous airway pressure) titration.  He was placed on provigil and ambien at the U.  

He no longer needs these meds.  

He will bring a copy of his study to (compensation and pension) as well as (follow up) here.

The April 2013 examiner noted, based on this note, it appeared that the Veteran tried to bring to the VA's attention that he was having symptoms indicative of obstructive sleep apnea and that VA did not appropriately follow through with testing and diagnosis.  The examiner opined that the Veteran may have a claim of entitlement to a direct service connection.

As such, the Board finds that the Veteran should be afforded an additional VA examination to determine the etiology of his obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician who specializes in sleep disorders.  The physician is to be provided access to the appellant's Virtual VA and VBMS files, and the examiner must specify in the report that such records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Following the examination and a review of all the pertinent evidence the physician must opine whether it is at least as likely as not that obstructive sleep apnea is related to the Veteran's active duty service.  The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is not competent to state that he had sleep apnea while on active duty, he is competent to report his sleep habits to include snoring, being informed by his wife that he would stop breathing at night, and that he had daytime hypersomnolence.  The physician is further advised, however, that the terms competence and credibility are not synonymous.  

The examiner should also opine whether it is at least as likely as not that obstructive sleep apnea is in any way caused by or aggravated by to posttraumatic stress disorder associated weight gain due to medications used to treat that disorder and other service connected disorders.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


